IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-84,220-01


                          EX PARTE CHARDONE PRICE, Applicant


                ON APPLICATION FOR A WRIT OF HABEAS CORPUS
               CAUSE NO. 114-1289-13-A IN THE 114th DISTRICT COURT
                              FROM SMITH COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of burglary of a

habitation and sentenced to fifteen years’ imprisonment.

        Applicant contends that her counsel rendered ineffective assistance because he failed to

timely file a notice of appeal.

        The trial court has determined, based upon the record in this case, that counsel failed to

timely file a notice of appeal. We find that Applicant is entitled to the opportunity to file an out-of-
                                                                                                    2

time appeal of the judgment of conviction in Cause No. 114-1289-13 from the 114th District Court

of Smith County. Applicant is ordered returned to that time at which she may give a written notice

of appeal so that she may then, with the aid of counsel, obtain a meaningful appeal. Within ten days

of the issuance of this opinion, the trial court shall determine whether Applicant is indigent. If

Applicant is indigent and wishes to be represented by counsel, the trial court shall immediately

appoint an attorney to represent Applicant on direct appeal. All time limits shall be calculated as if

the sentence had been imposed on the date on which the mandate of this Court issues. We hold that,

should Applicant desire to prosecute an appeal, she must take affirmative steps to file a written

notice of appeal in the trial court within 30 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: December 16, 2015
Do not publish